DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 June 2022 has been entered.

Claim Objections
Claims 16-27 are objected to because of the following informalities:  The claims are replete with grammatical errors and incorrect verb tenses. Throughout the system claims the active verb “being” is used instead of “is”, resulting in claims directed to a process (e.g., “the position data being set”, “wherein the at least one biological signal comprising”, etc.).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Output unit, first recited in claim 16 (display, audio output device, or printer, p. 4 as filed)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-19 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 calls for excluding force and/or position data based on biological signal data; the disclosure only sets forth excluding data associated with voluntary movements that are somehow found in an electromyography signal. There is not disclosure of any other signal being used to exclude data, or even any other type of data within an EMG signal beyond the presence of voluntary movement being shown within the EMG signal. As such, the disclosure does not reasonably convey possession of configuring the invention to exclude position and/or force data based on “biological signal” data at the time the invention was filed. This subject matter is also presented in claim 23 such that it and its associated dependent claims are also rejected for the same reason.
Claims 18, 19, 24, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 18, 19, 24, and 25 indicate that the signals used to result in excluding data are electromyography, pulse, body temperature, or inertial measurement unit signals. As set forth in the disclosure, exclusion of data is performed in response to detection of voluntary movements. There is no direction or working examples of how one of ordinary skill in the art might use a pulse, temperature, or inertial measurement unit signal to detect a voluntary movement, nor does the state of the prior art or level of one of ordinary skill enable one to use  a pulse, temperature, or inertial measurement unit signal to detect a voluntary movement. Still further, as has been discussed in numerous previous Office Actions, the disclosure indicates that a voluntary reaction might be found within an EMG signal, but does not provide any further information as to what aspects of that signal indicate a voluntary reaction or how it is identified as such, nor is there any disclosure of how to make such a determination, especially when the biological signal includes both an EMG signal and an additional signal. There is no working example or direction for making such a determination, nor does the state of the prior art provide predictability for doing so accurately without any guidance. As such, one of ordinary skill in the art would not be enabled to determine when a voluntary movement has occurred using electromyography, pulse, body temperature, or inertial measurement unit signals without undue experimentation. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the position data being set as input of the transfer function and the force data being set as output of the transfer function”. This should refer to an input and  an output. Claim 20 also refers to these data being set as input and output; the second recitation should refer to the input and the output. This issue is also found in claims 22 and 26. Correction is required.
Claim 17 recites that the processing circuitry is configured to exclude data; this should clarify that the exclusion takes place during the derivation of impedance, and for the purposes of examination will be treated as such. This issue is also found in claim 23. 
Claim 18 indicates that “the at least one biological signal” can comprise at least one of a plurality of different types of signals. It is not possible for one biological signal to be both an EMG signal and a temperature. This issue is also found in claim 24.

Claim limitation “inertial measurement unit sensor” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. An inertial measurement unit is a device used to measure at least a body’s specific force, angular rate, and orientation (see, for example, https://www.arrow.com/en/research-and-events/articles/imu-principles-and-applications), but the disclosure only makes reference to use of an “inertial measurement unit sensor”, which might imply that it is a sensor that is part of such a unit, but does not indicate what parameter is being sensed or how the sensor performs the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 16, 20, 22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling (US 2017/0042455) in view of Deck (US 2015/0057809).

Regarding claim 16, Ling discloses an upper limb multi-joint impedance measurement apparatus (paragraph [0028]) comprising: 
a platform configured to be disposed in an elevated position above ground (element 104; figure 1); 
a handle mounted on the platform and configured in size and shape for being gripped by a subject so as to be thereby connected to an end of an upper limb of the subject (element 1011; figure 1; element h1); 
a driver coupled to the handle and configured to drive the handle to apply perturbations to the end of the upper limb of the subject in response to the handle being gripped by the subject (paragraph [0026]), the perturbations comprising at least one of a force variation and a positional variation in at least one direction of x-axis direction, y-axis direction and z-axis direction (paragraph [0029]-[0030]); 
a measurement controller coupled to the driver and configured to provide the driver with a control signal for the perturbations (paragraph [0029]); 
a control panel integrated in the platform and configured to be operated by the subject for initiating operation of the measurement controller (paragraph [0012], [0053], [0055]); 
a force sensor coupled to the handle and configured to detect a magnitude and direction of a force applied by the handle to the end of the upper limb of the subject in response to the perturbations being applied by the handle to the end of the upper limb of the subject by operation of the driver (paragraphs [0031], [0043]); 
a position sensor coupled to the handle and configured to detect a variation of a position of the handle in response to the perturbations being applied by the handle to the end of the upper limb of the subject by operation of the driver (paragraph [0043]); 
a processing circuitry configured to analyze force data indicating the magnitude and direction of force detected by the force sensor and position data indicating the variation of the position detected by the position sensor in order to obtain at least one value of a mechanical impedance of the upper limb of the subject (paragraphs [0043], [0051]); and 
an output unit configured to provide real-time feedback according to the at least one value of the mechanical impedance of the upper limb of the subject by outputting at least one of a visual and an audio signal (element 112).  
Ling does not disclose the at least one value of the mechanical impedance being derived using a transfer function where the position data being set as input of the transfer function and the force data being set as output of the transfer function.
Deck teaches that impedance of a joint can be derived by using a transfer function under a condition in which position data is set as input and force data is set as output (paragraph [0011]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Ling and tried deriving the impedance using a transfer function, as taught by Deck, because Deck teaches that this is useful for determining mechanical impedance of a body part and it would be obvious to try this alternative technique to allow evaluation of accuracy with a reasonable expectation of success.
Regarding claim 20, Deck’s transfer function requires transforming the force and position data into frequency domains (paragraph [0011]).
Regarding claim 22, Ling discloses an upper limb multi-joint impedance measurement method comprising: providing a subject with a handle mounted on a platform, wherein the platform is configured to be disposed in an elevated position above ground (element 104; figure 1), and wherein the handle is configured in size and shape for being gripped by the subject so as to be thereby connected to an end of an upper limb of the subject (element 1011; figure 1; element h1); in response to the handle being gripped by the subject, applying perturbations to the end of the upper limb of the subject by a driver coupled to the handle and configured to drive the handle to apply the perturbations, wherein the perturbations comprise at least one of a force variation and a positional variation in at least one direction of x-axis direction, y-axis direction and z-axis direction (paragraphs [0026]-[0030]), wherein the driver is provided with a control signal for the perturbations by a measurement controller coupled to the driver (paragraph [0029]), and wherein operation of the measurement controller is initiated by the subject operating a control panel integrated in the platform (paragraphs [0012], [0053], [0055]); detecting by a force sensor coupled to the handle a magnitude and direction of a force applied by the handle to the end of the upper limb of the subject in response to the perturbations being applied by the handle to the end of the upper limb of the subject by operation of the driver (paragraphs [0031], [0043]); detecting by a position sensor coupled to the handle a variation of a position of the handle in response to the perturbations being applied by the handle to the end of the upper limb of the subject by operation of the driver (paragraph [0043]); analyzing by a processing circuitry force data indicating the magnitude and direction of force detected by the force sensor and position data indicating the variation of the position detected by the position sensor in order to obtain at least one value of a mechanical impedance of the upper limb of the subject (paragraphs [0043], [0051]); and providing by an output unit real-time feedback according to the at least one value of the mechanical impedance of the upper limb of the subject by outputting at least one of a visual and an audio signal (element 112).  
Ling does not disclose the at least one value of the mechanical impedance being derived using a transfer function where the position data being set as input of the transfer function and the force data being set as output of the transfer function.
Deck teaches that impedance of a joint can be derived by using a transfer function under a condition in which position data is set as input and force data is set as output (paragraph [0011]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Ling and tried deriving the impedance using a transfer function, as taught by Deck, because Deck teaches that this is useful for determining mechanical impedance of a body part and it would be obvious to try this alternative technique to allow evaluation of accuracy with a reasonable expectation of success.  
Regarding claim 26, Deck’s transfer function requires transforming the force and position data into frequency domains (paragraph [0011]).

Claim(s) 17-19 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling, as modified and applied above, and further in view of Sakoda (US 2011/0087128).
Regarding claims 17 and 23, Ling, as modified, does not disclose a biological sensor attachable to the upper limb of the subject configured to detect a signal while the perturbations are applied and excluding force and position data based on the detected signal. Sakoda teaches an apparatus for evaluating mechanical characteristics of a subject’s upper limb (figure 1) which includes a biological sensor attachable to the upper limb of the subject configured to detect a biological signal during evaluation (paragraph [0064]), and exclude from analysis any data corresponding to some criteria within the biological signal data (paragraph [0064]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Ling, as modified, and additionally obtained data of at least one biological signal in order to identify whether particular data should be excluded from the impedance analysis, as taught by Sakoda, in order to enable a more accurate determination of mechanical impedance.
Regarding claims 18 and 24, Sakoda’s signal is an electromyography (EMG) signal.
Regarding claim 19 and 25, Sakoda further teaches that the system for measuring characteristics of a user’s upper limb and joints comprises a force sensor (paragraph [0028]) and a biosignal sensor attached to the upper limb of the subject to detect a biosignal of the subject, wherein the biosignal sensor comprises an inertial measurement unit (IMU) sensor configured to detect a relative position of the upper limb (paragraph [0030]), wherein analysis of the force data is influenced by the detected biosignal (paragraphs [0043], [0046], [0049]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Ling, as modified, and also included an inertial measurement unit to detect a relative position of the upper limb to factor into analysis of the force data, as further taught by Sakoda, in order to increase accuracy of the monitoring.

Claims 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling, as modified and applied above, and further in view of Wilkinson (US 2005/0085747).
As noted above, Ling’s perturbations are applied along at least one of the x, y, or z axis, but Ling does not specify a pattern of the applied perturbations; Wilkinson teaches applying perturbations to a body to evaluate mechanical characteristics of tissue (paragraphs [0006]-[0009]), where the perturbations are applied randomly (paragraph [0010]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Ling and applied the perturbations randomly, as taught by Wilkinson, because there are only two options (random or non-random) such that it would merely involve the predictable use of a known technique to improve a similar device in the same way.

Response to Arguments
Applicant's arguments filed 6 June 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments directed to 101, rejections under 101 directed to previous claims in this application have been withdrawn in light of the processing being done to allow presentation of results in real time, which is not a mental process; no comment is made upon the persuasiveness of any of Applicant’s arguments on other aspects of 101.
Regarding the art rejections, the Examiner notes that the art applied above was previously applied in this application to different claims than those which are now presented; Applicant’s remarks directed to Ling and the modifying references in earlier responses were all in reference to limitations not currently recited in the newly presented claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791